DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/263,528 filed on
01/31/2019.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blount et al. (US PGPUB 20140074802) “Blount”.
	Regarding claim 1, Blount teaches A computer-implemented method comprising: identifying, by a computing device, a plurality of snapshots within a family (Table on pg. 3 & [0031]: The TABLE (family) includes inode number for selected files (snapshots) to be deleted, a file name of the selected file and lists of data chunk tuples for each file. Thus, snapshots within a table or family are identified for subsequent deletions); determining that multiple snapshots of the plurality of snapshots within the family are marked for deletion (Table on pg. 3 & [0031]: The data tuples that are included in the lists are those portions of the file that are marked as needing to be subjected to a secure delete operation at the home site. This means that the system determines the to-be-deleted files by examining the “list of data chunk tuples” of the table); and aggregating truncation of the multiple snapshots based upon, at least in part, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion (Fig.1 & [0031] & [0032]: The data tuples included in the lists are those portions of the file that are marked as needing to be subjected to a secure delete.  With reference to Table 1, the system refers to the table obtains the remote inode number, file name, and data tuple list. Next, a secure delete operation is performed for each data tuple in the data tuple list. Thus, the system deletes data based on the chunks indicated by each entry and all of the entries in the given table are marked for deletion).
Regarding claim 2, Blount teaches the method further comprising inserting a pre-truncate application programming interface (API) into a state machine ([0026]: The system performs to each block of each selected file in order to insure secure deletion of the selected files by labeling to the one or more selected files are marked for secure deletion, while other files are marked for normal deletion and/or as new writes and/or as writes on existing files. This is equivalent to the pre-truncate API wherein the system determines the files to be marked for deletion before the actual deletion operation).  
Regarding claim 3, Blount further teaches wherein determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion includes marking the multiple snapshots for deletion by a Common Block File System (CBFS) layer (Table on pg. 3 & [0031]: The data tuples that are included in the lists are those portions of the file that are marked as needing to be subjected to a secure delete operation at the home site. Thus, the marked files for deletion are labeled in the table to indicate specifically which portions or tuples of the file to delete).  
Regarding claim 4, Blount further teaches the method further comprising breaking into a plurality of chunks the multiple snapshots of the plurality of snapshots within the family marked for deletion (Table on pg. 3 & [0031]: The TABLE includes the right column wherein the right column includes lists of data chunk tuples (chunks) for each file. The data tuples that are included in the lists are those portions of the file that are marked as needing to be subjected to a secure delete operation at the home site).  
Regarding claims 8 and 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 9 and 16, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 10 and 17, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11 and 18, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (US PGPUB 20140074802) “Blount” in view of Pawar et al. (US Patent 9442955) “Pawar”.
Regarding claim 5, Blount teaches all the limitations of claim 4. Blount does not explicitly teach determining that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks.
Pawar teaches determining that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks  (Fig. 11  & Col 19 line 33-55:  The system’s first set of threads started to process a first set of leaf indirect data blocks of the file system for deletion. The first set of leaf indirect data blocks are processed in parallel by the first set of threads and process for deleting the data blocks, per-block metadata of the data blocks. Then a second set of threads pre-fetches in advance per-block metadata of data blocks processed by the first set of threads and provide information of the per-block metadata to the first set of threads processing those data blocks. While processing the first set of data, the system recognizes the second set of leaf indirect data blocks which contains data to be deleted). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Pawar teachings in the Blount system. Skilled artisan would have been motivated to incorporating detecting the next snapshot marked for deletion taught by Pawar in the Blount system so the data can be processed altogether to perform a deletion at once, thus improves time, cost and the over efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 6, Blount in view of Pawar teaches all the limitations of claim 5. Blount does not explicitly teach truncating together at a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot. 
Pawar teaches truncating together at a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot (Fig. 11 & Col 19 line 33-55:  The system recognizes the second set of leaf indirect data blocks and waits until the first and second set of threads finish processing the first set of leaf indirect data blocks and starts another iteration of the first and second set of threads to process another set of leaf indirect data blocks. Then the system performs a deletion on all of the leaf indirect data blocks). Please refer to claim 5 for the motivational statement.
Regarding claims 12 and 19, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13 and 20, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (US PGPUB 20140074802) “Blount” in view of Pawar et al. (US Patent 9442955) “Pawar” and Benker et al. (US PGPUB 20180373893).
Regarding claim 7, Blount in view of Pawar teaches all the limitations of claim 6. Blount in view of Pawar does not explicitly teach wherein at least one of: a direction 
Benker teaches wherein at least one of: a direction of the aggregated truncation of the multiple snapshots is unchangeable; and a size of the next chunk of the next snapshot is dynamically tunable ([0020]: The system truncates the file sizes for each of the identified data files wherein truncating of the file size may include updating the file size of the data file to be zero. Also, the file size may be set to a predetermined number (e.g., based on file system) that is different from the original file size for the respective data file. Thus the size of the file is dynamic where it is able to be adjusted). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Benker teachings in the Blount and Pawar system. Skilled artisan would have been motivated to have the size of the files for truncation to be dynamically tunable taught by Benker in the Blount and Pawar system so data across different files can be truncated to the same range or amount which improves the efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 14, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153